DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on September 28, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions must be independent or distinct as claimed; and there must be a serious burden on the Examiner.  This is not found persuasive because the Examiner found that the national stage application lacks unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the detergent additive box of Ban in view of Del Pos teaches a suction pump, and is silent to the suction device is a hollow tubular structure horizontally arranged.
Claims 14-15 are dependent upon claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 17 recites the limitation "the piston" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban (CN 106436188 cited in IDS), and in further view of Del Pos (WO 2016/078714 cited in IDS).
Regarding claim 11, Ban figure 17 teaches a detergent additive box, wherein the detergent additive box is a closed box structure having a cavity;  
the detergent additive box is provided with a one-way ventilation valve (34 one-way air inlet structure) and a liquid outlet (3213);  
an on-off valve (32 check valve) is arranged on the liquid outlet (3213);  

the liquid outlet is located on a bottom wall of the detergent additive box, and is communicated with a feeding pipeline of a washing machine to deliver a detergent additive into the washing machine.[page 6] 
Although Ban teaches a suction device (flow channel between the cavity of the bottle body 31 and the check valve 32) is arranged in the detergent additive box, Ban is silent to an inlet of the suction device is communicated with the cavity, and an outlet of the suction device is communicated with an inlet of the on-off valve.
Del Pos is directed towards a laundry washing machine wherein figure 8 teaches a suction pump 38 provided to pump the washing mixture from the brine container.[page 21 lines 16-30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a suction pump as taught in Del Pos in the detergent additive box of Ban to urge the detergent from the detergent bottle through outlet 3213 to the washing tub.[page 5 paragraph 1]
Regarding claim 12, Ban figures1-2 and 8-10 teach a water box (21 storage container) is configured in the washing machine, a distribution box (211 extractable laundry cartridge) capable of being withdrawable and pushable is arranged in the water box;  
a mounting cavity (2102 laundry cartridge storage area) is arranged on the distribution box;  
the detergent additive box (300) is mounted in the mounting cavity.  
 Ban teaches the detergent bottle storage area 2101 is adapted to be placed with a detergent bottle 300 and a softener bottle 300a in which a detergent delivery port and a softener port are provided, and the detergent delivery port is adapted to be mixed with the effluent of the detergent bottle 300 The opening / closing valve 24 is adapted to be in contact with the softener port, and the on-off valve 24 is connected to the detergent delivery port and the softener port, and the on-off valve 24 is used to open or close the detergent delivery port or the softener port thereby suggesting a communicating structure is arranged in 
Regarding claim 20, Ban figure 17 teaches the one-way ventilation valve (34 one-way intake) comprises a ventilation element and an opening and closing element;  
an air vent (313) is formed in the ventilation element;  
the opening and closing element (316 stopper) comprises an opening and closing portion;  and 
the air vent is open for one-way ventilation or is closed when the opening and closing portion is opened or closed according to changes of air pressures on two sides of the detergent additive box.[page 8]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711


/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711